DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9967184 and claim 6 of US 10673753 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Instant Application
Claims of Conflicting Patents
A method implemented by a network node, the method comprising: transmitting to a centralized controller an attribute Type Length Value (TLV), wherein a type of the attribute TLV includes a type of a maximum segment identifier depth (MSD) indicating that the MSD is a link MSD, a length of the attribute TLV includes a length of the MSD, and a value of the attribute TLV includes the MSD, which is a maximum number of segment routing (SR) labels supported at a link of the network node, wherein the centralized controller is to use the attribute TLV to compute an SR tunnel with one or more SR labels, a label stack depth of the SR tunnel does not exceed the MSD, and the 
Claim 5 of U.S. Patent No. 9967184: A network device acting as a border gateway protocol (BGP) speaker, the network device to be coupled to a network controller, comprising: a processor and a memory, said memory containing instructions executable by the processor whereby the network device is operative to: encode a maximum segment identifier depth (MSD) value of the network device into a BGP Link State (BGP-LS) extension message, wherein the BGP-LS extension message includes a type, a length and an MSD value, and wherein the type indicates the type of the MSD value, the length indicates the length of the MSD value and the MSD value is a number that is a maximum number of segment 
claim 6 of US 10673753 B2: A network node for signaling a maximum segment identifier depth (MSD) of the network node to a centralized controller, comprising: a processor and a memory, said memory containing instructions executable by the processor to cause the network node to: encode the MSD into an attribute Type Length Value (TLV) including a type, a length and a value, wherein the type indicates the type of the MSD, the length indicates the length of the MSD and the value is a number that is a maximum number of segment routing (SR) labels that the network node is capable of imposing, wherein an SR label is used for steering a packet through an 


Claims 19-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9967184 and claim 21 of US 10673753 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 22 of Instant Application
Claims of Conflicting Patents
A method in a network controller, the method comprising: receiving from a network node an attribute Type Length Value (TLV), wherein a type of the attribute TLV includes a type of a maximum segment identifier depth (MSD) indicating that the MSD is a link MSD, a length of the attribute TLV includes a length of the MSD, and a value of the attribute TLV includes a value of the MSD, which is a maximum number of segment routing (SR) labels supported at a link of the network node; and using the attribute TLV to compute an SR tunnel with one or more SR labels, wherein a label stack depth of the SR tunnel does not exceed the 
claim 16 of U.S. Patent No. 9967184: A network controller comprising: a processor and a memory, said memory containing instructions executable by the processor whereby the network controller is operative to: receive from a network device acting as a border gateway protocol (BGP) speaker, a BGP Link State (BGP-LS) extension message; decode the BGP-LS extension message, to extract a maximum segment identifier depth (MSD) value of the network device, wherein the BGP-LS extension message includes a type which indicates the type of the MSD value, a length which indicates the length of the MSD 

claim 21 of US 10673753 B2: A centralized controller comprising: a processor and a memory, said memory containing instructions executable by the processor to cause the centralized controller to: receive from a network node an attribute Type Length Value (TLV) including a type, a length and a value; and decode the attribute TLV, to extract a maximum segment identifier depth (MSD) of the network node, wherein the type of the attribute TLV indicates the type of the MSD, the length of the attribute TLV indicates the length of the MSD and the value of the attribute TLV is a number that is a maximum number of segment routing (SR) labels that the network node is capable of imposing, wherein an 


As shown, the independent claims of the Instant Application are broader recitations of the claims recited in Patent No. 9967184 and US 10673753 by the same inventors. Remaining claims 2-7 are taught by claims 5-8, 24-25 of 9967184, and claims 22-28 taught by claims 16-19, 30-31 of 9967184 / 10673753.
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-2, 5-8, 11-14, 17-20, 22-24, 26-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin”) (US 20170180247 A1, relying on priority date of Foreign Priority Claim filed 9/05/2014) in view of Ficara et al. (“Ficara”) (US 20160359728 A1).

Regarding claim 1, Lin teaches:
A method implemented by a network node, the method comprising: 
transmitting to a centralized controller a message [¶0141, Figure 6A, node 12 reports capabilities to controller], wherein a value of the message includes the MSD, which is a maximum number of segment routing (SR) labels supported at a link of the network node  [¶0141 node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels also ¶0003], wherein the centralized controller is to use the message to compute an SR tunnel with one or more SR labels, a label stack depth of the SR tunnel does not exceed the MSD [¶0161-164 controller sends instructions regarding forwarding the packet and constructs label configuration information based on the amount of labels not exceeding node capability, sends label configuration to nodes 12 and 17 as in Figure 6B, and instructs label stack for source node to push and subsequent nodes 12 and 17 forward the packet based on the label configuration information received in steps 7 and 8 of Figure 6B, thus the controller creates a tunnel through the nodes using this configuration information sent out as in ¶0161-166 steps 7-10 in Figure 6A-6B, and as ¶0224 forwarding nodes communicate via internet and the tunnel can be interchangeable with a path as in the Applicant’s specification, wherein ¶0157 quantity of labels for node 12 is 2 which is less than indicated maximum of 3 labels in ¶0141 and this comparison is performed for each node], and the SR labels are used for steering a packet through an SR network [¶0072-73 labels correspond to services and links to be used at the nodes 12 for steering/forwarding the packet].

Ficara teaches an attribute Type Length Value (TLV) including a type, a length and a value, wherein the type indicates the type of the network connectivity information indicating that the information is link information [¶0059-62, type information in TLV message, wherein a type indicates link NLRI], the length indicates the length of the network connectivity information, and the value of the attribute TLV is a number that represents the network connectivity information [¶0059 teaches BGP-LS extension message, wherein ¶0060 BGP-LS extension includes topological information, Figure 4A showing type length value format, the value is link-state NLRI, ¶0061 include type length and value construction, ¶0062 values comprise topological information for steering packets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the message which carries the MSD as in Lin to be structured as a BGP-LS extension message with TLV format as in Ficara. Lin teaches sending the MSD information to a central controller allowing the controller to determine a routing procedure for a packet but does teach the MSD information is reported in a TLV format. It would have been an obvious modification of prior art elements according to known techniques to include the MSD as the value in a TLV-formatted BGP-LS message as Ficara teaches topology information can be sent in these types of message in order to exchange actual topology information to address problems in the current state of the art ¶0059-60.

Regarding claim 2, Lin-Ficara teaches:
The method of claim 1, wherein the attribute TLV is a Border Gateway Protocol Link State (BGP-LS) extension message  [¶0059-60 of Ficara wherein message is BGP-LS extension sending the TLV, see rationale for combination as in claim 1].

Regarding claim 5, Lin-Ficara teaches:
The method of claim 1, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of PCEP being used] does not participate in Interior Gateway Protocol(s) (IGP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of IGP being used].

Regarding claim 6, Lin-Ficara teaches:
The method of claim 1, wherein the network node is an ingress node of the SR tunnel [Lin Figure 6A shows network node 12 as the ingress node for source node 10].

Regarding claim 7, Lin teaches:
A network node, comprising: a processor and a memory, said memory containing instructions executable by the processor to cause the network node [Figure 6A-6B, node 12 and ¶0199] to:
 transmit to a centralized controller a message [¶0141, Figure 6A, node 12 reports capabilities to controller] wherein a value of the message includes the MSD, which is a maximum number of segment routing (SR) labels supported at a link of the network node [¶0141 node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels also ¶0003], wherein the centralized controller is to use the attribute TLV to compute an SR tunnel with one or more SR labels, a label stack depth of the SR tunnel does not exceed the MSD [¶0161-164 controller sends instructions regarding forwarding the packet and constructs label configuration information based on the amount of labels not exceeding node capability, sends label configuration to nodes 12 and 17 as in Figure 6B, and instructs label stack for source node to push and subsequent nodes 12 and 17 forward the packet based on the label configuration information received in steps 7 and 8 of Figure 6B, thus the controller creates a tunnel through the nodes using this configuration information sent out as in ¶0161-166 steps 7-10 in Figure 6A-6B, and as ¶0224 forwarding nodes communicate via internet and the tunnel can be interchangeable with a path as in the Applicant’s specification, wherein ¶0157 quantity of labels for node 12 is 2 which is less than indicated maximum of 3 labels in ¶0141 and this comparison is performed for each node], [¶0072-73 labels correspond to services and links to be used at the nodes 12 for steering/forwarding the packet].
Lin teaches a message with the maximum segment identifier depth included but does not indicate it is a TLV message.
Ficara teaches an attribute Type Length Value (TLV) including a type, a length and a value, wherein the type indicates the type of the network connectivity information indicating that the information is link information [¶0059-62, type information in TLV message, wherein a type indicates link NLRI], the length indicates the length of the network connectivity information, and the value of the attribute TLV is a number that represents the network connectivity information [¶0059 teaches BGP-LS extension message, wherein ¶0060 BGP-LS extension includes topological information, Figure 4A showing type length value format, the value is link-state NLRI, ¶0061 include type length and value construction, ¶0062 values comprise topological information for steering packets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the message which carries the MSD as in Lin to be structured as a BGP-LS extension message with TLV format as in Ficara. Lin teaches sending the MSD information to a central controller allowing the controller to determine a routing procedure for a packet but does teach the MSD information is reported in a TLV format. It would have been an obvious modification of prior art elements according to known techniques to include the MSD as the value in a TLV-formatted BGP-LS message as Ficara teaches topology information can be sent in these types of message in order to exchange actual topology information to address problems in the current state of the art ¶0059-60.

Regarding claim 8, Lin-Ficara teaches:
The network node of claim 7, wherein the attribute TLV is a Border Gateway Protocol Link State (BGP-LS) extension message  [¶0059-60 of Ficara wherein message is BGP-LS extension sending the TLV, see rationale for combination as in claim 7].

Regarding claim 11, Lin-Ficara teaches:
[Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of PCEP being used] does not participate in Interior Gateway Protocol(s) (IGP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of IGP being used].

Regarding claim 12, Lin-Ficara teaches:
The network node of claim 7, wherein the network node is an ingress node of the SR tunnel [Lin Figure 6A shows network node 12 as the ingress node for source node 10].

Regarding claim 13, Lin teaches:
A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a network node, will cause said processor to perform operations [Figure 6A-6B, node 12 and ¶0199] comprising: transmitting to a centralized controller a message [¶0141, Figure 6A, node 12 reports capabilities to controller] wherein a value of the attribute TLV includes the MSD, which is a maximum number of segment routing (SR) labels supported at a link of the network node [¶0141 node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels also ¶0003], wherein the centralized controller is to use the message to compute an SR tunnel with one or more SR labels, a label stack depth of the SR tunnel does not exceed the MSD [¶0161-164 controller sends instructions regarding forwarding the packet and constructs label configuration information based on the amount of labels not exceeding node capability, sends label configuration to nodes 12 and 17 as in Figure 6B, and instructs label stack for source node to push and subsequent nodes 12 and 17 forward the packet based on the label configuration information received in steps 7 and 8 of Figure 6B, thus the controller creates a tunnel through the nodes using this configuration information sent out as in ¶0161-166 steps 7-10 in Figure 6A-6B, and as ¶0224 forwarding nodes communicate via internet and the tunnel can be interchangeable with a path as in the Applicant’s specification, wherein ¶0157 quantity of labels for node 12 is 2 which is less than indicated maximum of 3 labels in ¶0141 and this comparison is performed for each node], and the SR labels are used for steering a packet through an SR network [¶0072-73 labels correspond to services and links to be used at the nodes 12 for steering/forwarding the packet].
Lin teaches a message with the maximum segment identifier depth included but does not indicate it is a TLV message.
Ficara teaches an attribute Type Length Value (TLV) including a type, a length and a value, wherein the type indicates the type of the network connectivity information indicating that the information is link information [¶0059-62, type information in TLV message, wherein a type indicates link NLRI], the length indicates the length of the network connectivity information, and the value of the attribute TLV is a number that represents the network connectivity information [¶0059 teaches BGP-LS extension message, wherein ¶0060 BGP-LS extension includes topological information, Figure 4A showing type length value format, the value is link-state NLRI, ¶0061 include type length and value construction, ¶0062 values comprise topological information for steering packets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the message which carries the MSD as in Lin to be structured as a BGP-LS extension message with TLV format as in Ficara. Lin teaches sending the MSD information to a central controller allowing the controller to determine a routing procedure for a packet but does teach the MSD information is reported in a TLV format. It would have been an obvious modification of prior art elements according to known techniques to include the MSD as the value in a TLV-formatted BGP-LS message as Ficara teaches topology information can be sent in these types of message in order to exchange actual topology information to address problems in the current state of the art ¶0059-60.

Regarding claim 14, Lin-Ficara teaches:
The non-transitory machine-readable storage medium of claim 13, wherein the attribute TLV is a Border Gateway Protocol Link State (BGP-LS) extension message  [¶0059-60 of Ficara wherein message is BGP-LS extension sending the TLV, see rationale for combination as in claim 13].

Regarding claim 17, Lin-Ficara teaches:
The non-transitory machine-readable storage medium of claim 13, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of PCEP being used] does not participate in Interior Gateway Protocol(s) (IGP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of IGP being used].

Regarding claim 18, Lin-Ficara teaches:
The non-transitory machine-readable storage medium of claim 13, wherein the network node is an ingress node of the SR tunnel [Lin Figure 6A shows network node 12 as the ingress node for source node 10].

Regarding claim 19, Lin teaches:
A method in a network controller [Figure 6A-6B controller], the method comprising: receiving from a network node a message [Figure 6A label processing capability received at controller from network 12] wherein a value of the attribute TLV includes a value of the MSD, which is a maximum number of segment routing (SR) labels supported at a link of the network node [¶0141-145, ¶0157 node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded]; and using the attribute TLV to compute an SR tunnel with one or more SR labels, wherein a label stack depth of the SR tunnel does not exceed the MSD [¶0161-164 controller sends instructions regarding forwarding the packet and constructs label configuration information based on the amount of labels not exceeding node capability, sends label configuration to nodes 12 and 17 as in Figure 6B, and instructs label stack for source node to push and subsequent nodes 12 and 17 forward the packet based on the label configuration information received in steps 7 and 8 of Figure 6B, thus the controller creates a tunnel through the nodes using this configuration information sent out as in ¶0161-166 steps 7-10 in Figure 6A-6B, and as ¶0224 forwarding nodes communicate via internet and the tunnel can be interchangeable with a path as in the Applicant’s specification, wherein ¶0157 quantity of labels for node 12 is 2 which is less than indicated maximum of 3 labels in ¶0141 and this comparison is performed for each node], and the SR labels are used for steering a packet through an SR network that includes the network node [¶0072-73 labels correspond to services and links to be used at the nodes 12 for steering/forwarding the packet].
Lin teaches a message with the maximum segment identifier depth included but does not indicate it is a TLV message.
Ficara teaches an attribute Type Length Value (TLV) including a type, a length and a value, wherein the type indicates the type of the network connectivity information indicating that the information is link information [¶0059-62, type information in TLV message, wherein a type indicates link NLRI], the length indicates the length of the network connectivity information, and the value of the attribute TLV is a number that represents the network connectivity information [¶0059 teaches BGP-LS extension message, wherein ¶0060 BGP-LS extension includes topological information, Figure 4A showing type length value format, the value is link-state NLRI, ¶0061 include type length and value construction, ¶0062 values comprise topological information for steering packets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the message which carries the MSD as in Lin to be structured as a BGP-LS extension message with TLV format as in Ficara. Lin teaches sending the MSD information to a central controller allowing the controller to determine a routing procedure for a packet but does teach the MSD information is reported in a TLV format. It would have been an obvious modification of prior art elements according to known techniques to include the MSD as the value in a TLV-formatted BGP-LS message as Ficara teaches topology information can be sent in these types of message in order to exchange actual topology information to address problems in the current state of the art ¶0059-60.

Regarding claim 20, Lin-Ficara teaches:
[¶0059-60 of Ficara wherein message is BGP-LS extension sending the TLV, see rationale for combination as in claim 19].

Regarding claim 22, Lin-Ficara teaches:
The method of claim 19, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of PCEP being used] and does not participate in Interior Gateway Protocol(s) (IGP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of IGP being used].

Regarding claim 23, Lin teaches:
A centralized controller comprising: a processor and a memory, said memory containing instructions executable by the processor to cause the centralized controller  [Figure 6A-6B controller ¶0199] to: receive from a network node a message [Figure 6A label processing capability received at controller from network 12] wherein a value of the attribute TLV includes a value of the MSD, which is a maximum number of segment routing (SR) labels supported at a link of the network node [¶0141-145, ¶0157 node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded], the attribute TLV to compute an SR tunnel with one or more SR labels, wherein a label stack depth of the SR tunnel does not exceed the MSD [¶0161-164 controller sends instructions regarding forwarding the packet and constructs label configuration information based on the amount of labels not exceeding node capability, sends label configuration to nodes 12 and 17 as in Figure 6B, and instructs label stack for source node to push and subsequent nodes 12 and 17 forward the packet based on the label configuration information received in steps 7 and 8 of Figure 6B, thus the controller creates a tunnel through the nodes using this configuration information sent out as in ¶0161-166 steps 7-10 in Figure 6A-6B, and as ¶0224 forwarding nodes communicate via internet and the tunnel can be interchangeable with a path as in the Applicant’s specification, wherein ¶0157 quantity of labels for node 12 is 2 which is less than indicated maximum of 3 labels in ¶0141 and this comparison is performed for each node], and the SR labels are used for steering a packet through an SR network that includes the network node [¶0072-73 labels correspond to services and links to be used at the nodes 12 for steering/forwarding the packet].
Lin teaches a message with the maximum segment identifier depth included but does not indicate it is a TLV message.
Ficara teaches an attribute Type Length Value (TLV) including a type, a length and a value, wherein the type indicates the type of the network connectivity information indicating that the information is link information [¶0059-62, type information in TLV message, wherein a type indicates link NLRI], the length indicates the length of the network connectivity information, and the value of the attribute TLV is a number that represents the network connectivity information [¶0059 teaches BGP-LS extension message, wherein ¶0060 BGP-LS extension includes topological information, Figure 4A showing type length value format, the value is link-state NLRI, ¶0061 include type length and value construction, ¶0062 values comprise topological information for steering packets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the message which carries the MSD as in Lin to be structured as a BGP-LS extension message with TLV format as in Ficara. Lin teaches sending the MSD information to a central controller allowing the controller to determine a routing procedure for a packet but does teach the MSD information is reported in a TLV format. It would have been an obvious modification of prior art elements according to known techniques to include the MSD as the value in a TLV-formatted BGP-LS message as Ficara teaches topology information can be sent in these types of message in order to exchange actual topology information to address problems in the current state of the art ¶0059-60.

Regarding claim 24, Lin-Ficara teaches:
[¶0059-60 of Ficara wherein message is BGP-LS extension sending the TLV, see rationale for combination as in claim 23].

Regarding claim 26, Lin-Ficara teaches:
The method of claim 19, The centralized controller of claim 23, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of PCEP being used] and does not participate in Interior Gateway Protocol(s) (IGP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of IGP being used].

Regarding claim 27, Lin teaches:
A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a centralized controller, will cause said processor to perform operations [Figure 6A-6B controller ¶0199] comprising: receiving from a network node a message [Figure 6A label processing capability received at controller from network 12] wherein a value of the attribute TLV includes a value of the MSD, which is a maximum number of segment routing (SR) labels supported at a link of the network node [¶0141-145, ¶0157 node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded]; and using the attribute TLV to compute an SR tunnel with one or more SR labels, wherein a label stack depth of the SR tunnel does not exceed the MSD [¶0161-164 controller sends instructions regarding forwarding the packet and constructs label configuration information based on the amount of labels not exceeding node capability, sends label configuration to nodes 12 and 17 as in Figure 6B, and instructs label stack for source node to push and subsequent nodes 12 and 17 forward the packet based on the label configuration information received in steps 7 and 8 of Figure 6B, thus the controller creates a tunnel through the nodes using this configuration information sent out as in ¶0161-166 steps 7-10 in Figure 6A-6B, and as ¶0224 forwarding nodes communicate via internet and the tunnel can be interchangeable with a path as in the Applicant’s specification, wherein ¶0157 quantity of labels for node 12 is 2 which is less than indicated maximum of 3 labels in ¶0141 and this comparison is performed for each node], and the SR labels are used for steering a packet through an SR network that includes the network node [¶0072-73 labels correspond to services and links to be used at the nodes 12 for steering/forwarding the packet].
Lin teaches a message with the maximum segment identifier depth included but does not indicate it is a TLV message.
Ficara teaches an attribute Type Length Value (TLV) including a type, a length and a value, wherein the type indicates the type of the network connectivity information indicating that the information is link information [¶0059-62, type information in TLV message, wherein a type indicates link NLRI], the length indicates the length of the network connectivity information, and the value of the attribute TLV is a number that represents the network connectivity information [¶0059 teaches BGP-LS extension message, wherein ¶0060 BGP-LS extension includes topological information, Figure 4A showing type length value format, the value is link-state NLRI, ¶0061 include type length and value construction, ¶0062 values comprise topological information for steering packets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the message which carries the MSD as in Lin to be structured as a BGP-LS extension message with TLV format as in Ficara. Lin teaches sending the MSD information to a central controller allowing the controller to determine a routing procedure for a packet but does teach the MSD information is reported in a TLV format. It would have been an obvious modification of prior art elements according to known techniques to include the MSD as the value in a TLV-formatted BGP-LS message as Ficara teaches topology information can be sent in these types of message in order to exchange actual topology information to address problems in the current state of the art ¶0059-60.

Regarding claim 28, Lin-Ficara teaches:
[¶0059-60 of Ficara wherein message is BGP-LS extension sending the TLV, see rationale for combination as in claim 27].

Regarding claim 30, Lin-Ficara teaches:
The non-transitory machine-readable storage medium of claim 27, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of PCEP being used] and does not participate in Interior Gateway Protocol(s) (IGP) [Lin ¶0141-164 Figure 6A-6B wherein network node sends label capabilities and then implements label configuration and there is no teaching of IGP being used].

Claim 3-4, 9-10, 15-16, 21, 25, 29  rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin”) (US 20170180247 A1, relying on priority date of Foreign Priority Claim filed 9/05/2014) in view of Ficara et al. (“Ficara”) (US 20160359728 A1) and Garcia De Blas et al. (“Garcia”) (US 20140136714 A1).

Regarding claim 3, Lin-Ficara teaches:
The method of claim 2.
Lin-Ficara teaches that the centralized controller supports reception of MSDs in BGP-LS extension messages [Lin ¶0141-145, ¶0157 edge node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet associated with a link i.e. link MSD as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded thus supports the reception, and may be BGP LS extensions as modified by Ficara ¶0059-62 see rationale for combination as in claim 1].
Lin-Ficara show that the controller and edge device perform exchanges indicating support for specific configurations of BGP-LS extension message but does not teach negotiating capabilities.
[¶003-4, Figure 1, a BGP session setup process includes negotiating capabilities between two BGP speakers e.g. controller and router].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach capability negotiation. Lin-Ficara teaches BGP sessions and thus it would have been obvious to modify the modified references to incorporate negotiating capabilities as in Garcia in order that NLRI formats are determined to be supported by two connected devices ¶0004.
Lin-Ficara teaches BGP sessions but does not teach establishing the connection with controller based on support of BGP-LS.
Garcia teaches and verifying that the centralized controller supports reception of values in the specific BGP extension messages [Figure 1 ¶0003-4 shows setup in which capability exchange ensures both devices support specific NLRI or link state extension formats see also ¶0030-37, and ¶0035-53 wherein information is exchanged].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach verifying support at the controller.  Lin-Ficara teaches BGP sessions and transmitting MSD messages to a controller using BGP-LS thus the controller is shown to support this. It would have been obvious to modify Lin-Ficara to include verifying support for BGP-LS extension messages which could contain new values such as MSD as in the capability exchange and subsequent NRLI exchange of Garcia in order to negotiate exchange of new types of extension messages in BGP ¶0004. 

Regarding claim 4, Lin-Ficara-Garcia teaches:
The method of claim 3.
Lin-Ficara teaches that the centralized controller supports reception of MSDs in BGP-LS extension messages [Lin ¶0141-145, ¶0157 edge node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet associated with a link i.e. link MSD as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded thus supports the reception, and may BGP LS extensions as modified by Ficara ¶0059-62 see rationale for combination as in claim 2].
Lin teaches transmitting to the centralized controller but does not teach in response to verifying support.
Garcia teaches wherein transmitting to the centralized controller the attribute TLV is performed in response to verifying that the centralized controller supports reception of MSDs in BGP-LS extension messages  [Figure 1 ¶0003-4 shows setup in which capability exchange ensures both devices support specific NLRI or link state extension formats see also ¶0030-37, and ¶0035-53 wherein information is exchanged including the proposed NRLI see VPN NRLI according to BGP].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach verifying support at the controller and sending signaling in response according to BGP.  Lin-Ficara teaches BGP sessions and transmitting state messages to a controller. It would have been obvious to modify Lin-Ficara to include verifying support for BGP and sending the BGP signals as a response as in Garcia in order to negotiate exchange of new types of extension messages in BGP ¶0004 for opening new ways of exchanging information ¶0019.

Regarding claim 9, Lin-Ficara teaches:
The network node of claim 8.
Lin-Ficara teaches that the centralized controller supports reception of MSDs in BGP-LS extension messages [Lin ¶0141-145, ¶0157 edge node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet associated with a link i.e. link MSD as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded thus supports the reception, and may BGP LS extensions as modified by Ficara ¶0059-62 see rationale for combination as in claim 7].
Lin-Ficara teaches BGP sessions but does not teach negotiating capabilities.
[¶003-4, Figure 1, a BGP session setup process includes negotiating capabilities between two BGP nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach capability negotiation. Lin-Ficara teaches BGP sessions and thus it would have been obvious to modify the modified references to incorporate negotiating capabilities as in Garcia in order that NLRI formats are determined to be supported by two connected devices ¶0004.
Lin-Ficara teaches BGP sessions but does not teach establishing the connection with controller based on support of BGP-LS.
Garcia teaches verify that the centralized controller supports reception of MSDs in BGP-LS extension messages [Figure 1 ¶0003-4 shows setup in which capability exchange ensures both devices support specific NLRI or link state extension formats see also ¶0030-37, and ¶0035-53 wherein information is exchanged].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach verifying support at the controller.  Lin-Ficara teaches BGP sessions and transmitting MSD messages to a controller using BGP-LS thus the controller is shown to support this. It would have been obvious to modify Lin-Ficara to include verifying support for BGP-LS extension messages which could contain new values such as MSD as in the capability exchange and subsequent NRLI exchange of Garcia in order to negotiate exchange of new types of extension messages in BGP ¶0004. 

Regarding claim 10, Lin-Ficara-Garcia teaches:
The network node of claim 9. 
Lin-Ficara teaches that the centralized controller supports reception of MSDs in BGP-LS extension messages [Lin ¶0141-145, ¶0157 edge node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet associated with a link i.e. link MSD as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded thus supports the reception, and may BGP LS extensions as modified by Ficara ¶0059-62 see rationale for combination as in claim 9].
Lin teaches transmitting to the centralized controller but does not teach in response to verifying support.
Garcia teaches wherein to transmit to the centralized controller the attribute TLV is performed in response to verifying that the centralized controller supports reception of MSDs in BGP-LS extension messages [Figure 1 ¶0003-4 shows setup in which capability exchange ensures both devices support specific NLRI or link state extension formats see also ¶0030-37, and ¶0035-53 wherein information is exchanged including the proposed NRLI see VPN NRLI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach verifying support at the controller and sending signaling in response according to BGP.  Lin-Ficara teaches BGP sessions and transmitting state messages to a controller. It would have been obvious to modify Lin-Ficara to include verifying support for BGP and sending the BGP signals as a response as in Garcia in order to negotiate exchange of new types of extension messages in BGP ¶0004 for opening new ways of exchanging information ¶0019.

Regarding claim 15, Lin-Ficara teaches:
The non-transitory machine-readable storage medium of claim 14.
Lin-Ficara teaches the centralized controller supports reception of MSDs in BGP-LS extension messages [Lin ¶0141-145, ¶0157 edge node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet associated with a link i.e. link MSD as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded thus supports the reception, and may BGP LS extensions as modified by Ficara ¶0059-62 see rationale for combination as in claim 1]
Lin-Ficara teaches BGP sessions but does not teach negotiating capabilities.
[¶003-4, Figure 1, a BGP session setup process includes negotiating capabilities between two BGP nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach capability negotiation. Lin-Ficara teaches BGP sessions and thus it would have been obvious to modify the modified references to incorporate negotiating capabilities as in Garcia in order that NLRI formats are determined to be supported by two connected devices ¶0004.
Lin-Ficara teaches BGP sessions but does not teach establishing the connection with controller based on support of BGP-LS.
Garcia teaches verifying that the centralized controller supports reception of MSDs in BGP-LS extension messages [Figure 1 ¶0003-4 shows setup in which capability exchange ensures both devices support specific NLRI or link state extension formats see also ¶0030-37, and ¶0035-53 wherein information is exchanged].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach verifying support at the controller.  Lin-Ficara teaches BGP sessions and transmitting MSD messages to a controller using BGP-LS thus the controller is shown to support this. It would have been obvious to modify Lin-Ficara to include verifying support for BGP-LS extension messages which could contain new values such as MSD as in the capability exchange and subsequent NRLI exchange of Garcia in order to negotiate exchange of new types of extension messages in BGP ¶0004. 

Regarding claim 16, Lin-Ficara-Garcia teaches:
The non-transitory machine-readable storage medium of claim 15.
Lin-Ficara teaches that the centralized controller supports reception of MSDs in BGP-LS extension messages [Lin ¶0141-145, ¶0157 edge node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet associated with a link i.e. link MSD as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded thus supports the reception, and may BGP LS extensions as modified by Ficara ¶0059-62 see rationale for combination as in claim 2].
Lin teaches transmitting to the centralized controller but does not teach in response to verifying support.
Garcia teaches wherein transmitting to the centralized controller the message is performed in response to verifying that the centralized controller supports reception of a specific extension in BGP state extension messages [Figure 1 ¶0003-4 shows setup in which capability exchange ensures both devices support specific NLRI or link state extension formats see also ¶0030-37, and ¶0035-53 wherein information is exchanged including the proposed NRLI see VPN NRLI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach verifying support at the controller and sending signaling in response according to BGP.  Lin-Ficara teaches BGP sessions and transmitting state messages to a controller. It would have been obvious to modify Lin-Ficara to include verifying support for BGP and sending the BGP signals as a response as in Garcia in order to negotiate exchange of new types of extension messages in BGP ¶0004 for opening new ways of exchanging information ¶0019.

Regarding claim 21, Lin-Ficara teaches:
The method of claim 20.
Lin-Ficara teaches the network node supports transmission of MSDs in BGP-LS extension messages [Lin ¶0141-145, ¶0157 edge node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet associated with a link i.e. link MSD as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded thus supports the reception, and may BGP LS extensions as modified by Ficara ¶0059-62 see rationale for combination as in claim 1, thus network node supports transmission of MSDs in BGP-LS as verified by reception of message].

Garcia teaches further comprising: negotiating capabilities of a BGP session [¶003-4, Figure 1, a BGP session setup process includes negotiating capabilities between two BGP nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach capability negotiation. Lin-Ficara teaches BGP sessions and thus it would have been obvious to modify the modified references to incorporate negotiating capabilities as in Garcia in order that NLRI formats are determined to be supported by two connected devices ¶0004.
Lin-Ficara teaches BGP sessions but does not teach establishing the connection with controller based on support of BGP-LS.
Garcia teaches and verifying that the network node supports reception of values in the specific BGP extension messages [Figure 1 ¶0003-4 shows setup in which capability exchange ensures both devices support specific NLRI or link state extension formats see also ¶0030-37, and ¶0035-53 wherein information is exchanged].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach verifying support at the controller.  Lin-Ficara teaches BGP sessions and transmitting MSD messages to a controller using BGP-LS thus the controller is shown to support this. It would have been obvious to modify Lin-Ficara to include verifying support for BGP-LS extension messages which could contain new values such as MSD as in the capability exchange and subsequent NRLI exchange of Garcia in order to negotiate exchange of new types of extension messages in BGP ¶0004. 

Regarding claim 25, Lin-Ficara teaches:
The centralized controller of claim 24.
Lin-Ficara teaches the network node supports transmission of MSDs in BGP-LS extension messages [Lin ¶0141-145, ¶0157 edge node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet associated with a link i.e. link MSD as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded thus supports the reception, and may BGP LS extensions as modified by Ficara ¶0059-62 see rationale for combination as in claim 1, thus network node supports transmission of MSDs in BGP-LS as verified by reception of message].
Lin-Ficara show that the controller and edge device perform exchanges indicating support for specific configurations of BGP-LS extension message but does not teach negotiating capabilities.
Garcia teaches the instructions executable by the processor are further to cause the centralized controller to:
negotiate capabilities of a BGP session [¶003-4, Figure 1, a BGP session setup process includes negotiating capabilities between two BGP nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach capability negotiation. Lin-Ficara teaches BGP sessions and thus it would have been obvious to modify the modified references to incorporate negotiating capabilities as in Garcia in order that NLRI formats are determined to be supported by two connected devices ¶0004.
Lin-Ficara teaches BGP sessions but does not teach establishing the connection with controller based on support of BGP-LS.
Garcia teaches and verify that the network node supports reception of values in the specific BGP extension messages [Figure 1 ¶0003-4 shows setup in which capability exchange ensures both devices support specific NLRI or link state extension formats see also ¶0030-37, and ¶0035-53 wherein information is exchanged].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach verifying support at the controller.  Lin-Ficara teaches BGP sessions and transmitting MSD messages to a controller using BGP-LS thus the controller is shown to support this. It would have been obvious to modify Lin-Ficara to include verifying support for BGP-LS extension messages which could contain new values such as MSD as in the capability exchange and 

Regarding claim 29, Lin-Ficara teaches:
The non-transitory machine-readable storage medium of claim 28.
Lin-Ficara teaches the network node supports transmission of MSDs in BGP-LS extension messages  [Lin ¶0141-145, ¶0157 edge node 12 in Figure 6A reports label capabilities message indicating maximum layers of labels it can impose on a packet associated with a link i.e. link MSD as explained in ¶0090 maximum labels a node can impose, ¶0072 nodes correspond to segment nodes with segment IDs thus the labels are considered segment routing labels, received at controller and decoded thus supports the reception, and may BGP LS extensions as modified by Ficara ¶0059-62 see rationale for combination as in claim 1, thus network node supports transmission of MSDs in BGP-LS as verified by reception of message]].
Lin-Ficara show that the controller and edge device perform exchanges indicating support for specific configurations of BGP-LS extension message but does not teach negotiating capabilities.
Garcia teaches further comprising: negotiating capabilities of a BGP session [¶003-4, Figure 1, a BGP session setup process includes negotiating capabilities between two BGP nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Ficara to teach capability negotiation. Lin-Ficara teaches BGP sessions and thus it would have been obvious to modify the modified references to incorporate negotiating capabilities as in Garcia in order that NLRI formats are determined to be supported by two connected devices ¶0004.
Lin-Ficara teaches BGP sessions but does not teach establishing the connection with controller based on support of BGP-LS.
Garcia teaches and verifying that the network node supports reception of values in the specific BGP extension messages [Figure 1 ¶0003-4 shows setup in which capability exchange ensures both devices support specific NLRI or link state extension formats see also ¶0030-37, and ¶0035-53 wherein information is exchanged].


Examiner’s Note
Examiner recommends incorporating features from [0042]-[0043] of Applicant’s specification. Specifically, specify that the capabilities exchanged between the controller and the edge note, being a BGP capabilities advertisement indicating capability of supporting MSD values. Currently the negotiation and verification process is broadly claimed thus any establishment of a BGP session, in which BGP messages comprising a MSD as in the modified references above, between edge device and controller followed by the subsequent exchange of message is considered a verification of support as the verification does not expressly teach determining express support for MSD using a BGP capabilities advertisement message from the controller. Examiner further recommends incorporating the specifics of the MSD as in application 15947737 claim 1 including an MSD value “indicates the lowest maximum number of labels (SIDs) supported by a link of the NE” in combination with above recommended features of the capability exchange for this specific MSD.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150304206 A1 - ¶0131-134
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)-297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/             Examiner, Art Unit 2478